Citation Nr: 1133626	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-24 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to March 15, 2005, for the grant of a 10 percent evaluation for service-connected laceration scars of the head and face.

2.  Entitlement to an effective date prior to March 15, 2005, for the grant of a 30 percent evaluation for service-connected left hand wound with limited flexion of fingers.

3.  Whether there was clear and unmistakable error (CUE) in a May 1970 rating decision that granted service connection for laceration scars of the head and face effective December 20, 1969 with a noncompensable evaluation.

4.  Whether there was CUE in a May 1970 rating decision that granted service connection for residuals of a left hand wound with a 10 percent evaluation, as well as May 1975 and October 2002 rating decisions that continued a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran requested a personal hearing before the Board, but later withdrew this request.  See April 2010 communication from Veteran.  Accordingly, the Board may proceed with consideration of the matters on appeal.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2007 Notice of Disagreement (NOD), the Veteran expressed his disagreement with the effective dates assigned for his increased evaluations.  He also expressed that he desired an earlier effective date based upon CUE, although he did not elaborate in this regard.  

In an August 2011 Informal Hearing Presentation (IHP), the Veteran's representative clarified their assertions regarding CUE.  In particular, the representative asserted that there was CUE in a May 1970 rating decision in assigning a noncompensable evaluation for laceration scars of the head and face and a 10 percent evaluation for a left hand disability, as well as in May 1975 and October 2002 rating decisions that continued the 10 percent evaluation for a left hand disability.  

In a June 2007 Statement of the Case (SOC) the RO addressed the Veteran's theories of CUE.  However, the RO did not issue a separate rating decision pertaining to the Veteran's claims of CUE in the May 1970, May 1975 and October 2002 rating decision and the Veteran's representative now asserts new theories of CUE.  Accordingly, as the Veteran is claiming CUE in rating decisions other than the December 2006 rating decision, the CUE claims must be remanded for adjudication in a separate rating decision.  

As the Veteran's disagreement with the effective date assigned in the December 2006 rating decision may be affected by his CUE claims remanded herein below, the Board finds that these claims are inextricably intertwined.  Accordingly, they must be deferred pending adjudication of the Veteran's CUE claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  After conducting any necessary procedural and evidentiary actions, adjudicate the Veteran's claim of CUE in the May 1970 rating decision that granted service connection for laceration scars of the head and face effective December 20, 1969, and his claims of CUE in May 1970, May 1975 and October 2002 rating decisions that continued a 10 percent evaluation for residuals of a left hand wound.  Should the RO deny any CUE claim, the Veteran must be appropriately notified of that decision and informed of his appellate rights.  Should the Veteran perfect an appeal on any CUE issue, the issue or issues should be sent to the Board for consideration.  

2.  After completion of the above, the RO should review the record and readjudicate the issues of entitlement to an effective date prior to March 15, 2005, for the grant of a 10 percent evaluation for service-connected laceration scars of the head and face and entitlement to an effective date prior to March 15, 2005, for the grant of a 30 percent evaluation for service-connected left hand wound with limited flexion of fingers.  Should the full benefits on appeal not be granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


